Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,870,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the fertilkizer granukes recited in the instant claims would inherently be formed according to the process recited in the claims of 10,870,609.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9-19, 21 and 26 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ledoux ‘604 (US 2015/0210604) No distinction is seen between the fertilizer granules disclosed by Ledoux ‘604, and those recited in claims 1, 3, 4, 6, 9-19, 21 and 26. Ledoux ‘604 discloses a urea passivation technique wherein urea particles are treated with a mineral acid which may be sulphuric acid, followed by treatment with a base such as calcium oxide or calcium hydroxide. (See Paragraphs [0023] and [0024].) The sulphuric acid would inherently react with the calcium oxide or calcium hydroxide to form calcium sulfate. The urea treated according to the process of Ledoux ‘604 would constitute fertilizer granules comprising organic material, since urea is organic. Accordingly Ledoux ‘604 anticipates claims 1, 3, 4, 6, 9-19, 21 and 26. In any event, it would be obvious to select sulphuric acid as the mineral acid, and calcium oxide or calcium hydroxide as the base, in forming the granules of Ledoux ‘604, since Ledoux ‘604 discloses such components as the mineral acid and base, respectively. Regarding claim 3, the anionic component of the coating of Ledoux ‘604 would comprise sulfate ions when providing a coating of calcium sulfate. Regarding claims 4 and 26, the cationic component of the coating of Ledoux ‘604 would comprise calcium ions when providing a coating of calcium sulfate. Regarding claims 9 and 10, it is clear that the granules of Ledoux ‘604 comprise about 99% solids. Regarding claims 11-16, the granules of Ledoux ‘604 would inherently possess the properties as recited therein, since the granules consist of urea having a coating of calcium sulfate. Regarding claims 17- 19, Ledoux ‘604 discloses in claim 24 that the granules may contain NPK and micronutrients. Regarding claim 21, the urea granules of Ledoux ‘604 would inherently be bound to the calcium sulfate by at least one of the recited bonds.
Claims 5, 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux ‘604. Ledoux ‘604 is relied on as discussed hereinbefore. Regarding claim 5, Ledoux ‘604 discloses in claimn1 that the urea is contacted with a mineral acid. It would be obvious to employ hydrochloric acid as such mineral acid, in which case the anionic component on the coating would comprise chloride ions. Regarding claims 7 and 8, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the coating in the granules of Ledoux ‘604. Regarding claim 20, it would be obvious to provide such micronutrients as manganese or copper as the micronutrients disclosed in claim 24 of Ledoux ‘604, since it is well-known that manganese and copper are micronutrients in the fertilizer industry.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ledoux ‘604  as applied to claim 1 above, and further in view of McKnight et al (US 2015/0315092). It would be further obvious from McKnight et al to include a cationic or anionic surfactant in the fertilizer granules of Ledoux ‘604. One of ordinary skill in the art would be motivated to do so, since McKnight et al establish the conventionality of including surfactants in fertilizer granules  to improve formula application performance in Paragraph [0057]..

Claims 1- 6, 9-19, 21, 25 and 26  are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SHARMA et al (US 2020/0199034), with reliance on corresponding provisional application No. 62/621284). No distinction is seen between the fertilizer granules formed according to the process recited in claims, and those disclosed in provisional application 62/621284. Provisional application 62/621284 discloses coated fertilizer particles, wherein the coating material comprises a solid acidic particulate material and a solid particulate basic material (see Paragraph [0049]), and suggests in Paragraph [0051] that the acid and basic material may react to form a reaction product such as a salt. Provisional application 62/621284 teaches in Paragraph [0052] that the fertilizer component may be urea or manure, which would be organic materials. In any event, it would be obvious to provide a coating of potassium sulfate in the composition of provisional application 62/621284, since provisional application 62/621284 suggests in Paragraph [0052] that the coating composition may be potassium sulfate. Regarding claims 2, 3 and 25, provisional application 62/621284 discloses in Paragraph [0052] that the coating may include potassium sulfate. Regarding claim 4 and 5, provisional application 62/621284 discloses in Paragraph [0052] that the coating may be calcium chloride. Regarding claim 6, provisional application 62/621284 discloses in Paragraph [0052] that the coating may comprise potassium sulfate. Regarding claims 9 and 10, it is clear that the granules of provisional application 62/621284 comprise 100% solids. Regarding claims 11-16, the granules of provisional application No. 62/621284 would inherently possess the properties as recited therein, since the granules consist of urea having a coating of calcium chloride or potassium sulfate. Regarding claim 19, provisional application No. 62/621284 discloses in Paragraph [0052] that the composition may include trace elements. Regarding claim 21, the urea granules of provisional application No. 62/621284 would inherently be bound to the potassium sulfate or calcium chloride by at least one of the recited bonds.
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al. SHARMA et al is relied upon as discussed hereinbefore. Regarding claims 7 and 8, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the coating material in the granules of provisional application No. 62/621284. Regarding claim 20, it would be obvious to provide zinc or manganese as the trace elements disclosed in Paragraph [0052], since these are well-known micronutrients in the fertilizer industry.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al as applied to claim 1 above, and further in view of McKnight et al. It would be further obvious from McKnight et al to include a cationic or anionic surfactant in the fertilizer granules of SHARMA et al . One of ordinary skill in the art would be motivated to do so, since McKnight et al establish the conventionality of including surfactants in fertilizer granules to improve formula application performance in Paragraph [0057].

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodwin (US 2011/0077155). Goodwin discloses sulfur coated urea in Paragraphs [0082] and [0125]. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the coating may include elemental metals, since the claim recites that the organic material is coated with an inorganic compound, but aluminum, potassium, iron and sulfur are elements, rather than compounds.
This application apparently discloses allowable subject matter, i.e., regarding claim 22.
The following is a statement of reasons for the indication of allowable subject matter:  Ledoux ‘604 (US 2015/0210604) and SHARMA et al (US 2020/0199034) both disclose fertilizer granules comprising organic materials coated with such material as calcium sulfate. However there is no teaching, disclosure or suggestion in either Ledoux ‘604 or SHARMA et al to include oxylate in the granules. Nor would there be any motivation from the prior art to do so. Accordingly claim 22 is not rejected over either Ledoux ‘604 or SHARMA et al.
Khaleel ‘523 (US 2016/0152523) is made of record for disclosing a fertliizer composition comprising a layer of ammonium polyphosphate on a layer of biomaterial. (See Paragraph [0003].)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736